Citation Nr: 0529345	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder as secondary to the service-connected residuals of a 
right tibia/fibula fracture.

2.  Entitlement to service connection for a bilateral hip 
disorder as secondary to the service-connected residuals of a 
right tibia/fibula fracture.

3.  Entitlement to service connection for a disorder of the 
lower back as secondary to the service-connected residuals of 
a right tibia/fibula fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from December 1968 
to July 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Cleveland, Ohio Special Processing Unit of the 
Department of Veterans Affairs (VA).  The veteran resides in 
the jurisdiction of the Detroit, Michigan Regional Office 
(RO).  The August 2003 rating decision, in pertinent part, 
denied the claims of service connection on appeal.  The 
veteran submitted a timely notice of disagreement in 
September 2003.  A statement of the case (SOC) was issued in 
December 2003, by a Decision Review Officer.  The veteran's 
timely substantive appeal was submitted in February 2004.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  Although the veteran complains of bilateral knee pain, no 
medical diagnosis of any bilateral knee disorder, or of a 
right or left knee disorder, has been assigned.  

3.  Although the veteran complains of bilateral hip pain, no 
medical diagnosis of any bilateral hip disorder, or of a 
right or left hip disorder, has been assigned.  

4.  Medical evidence and opinion that the service-connected 
residuals of a right tibia/fibula fracture aggravate a 
disorder of the lower back are at least in equipoise with the 
evidence unfavorable to the claim.




CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
bilateral knee disorder, or a right or left knee disorder, 
are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2004). 

2.  The criteria for an award of service connection for a 
bilateral hip disorder, or a right or left hip disorder, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2004). 

3.  The criteria for an award of service connection for a 
disorder of the lower back as secondary to the service-
connected residuals of a right tibia/fibula fracture are met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The claim for service connection addressed in this appeal was 
submitted in February 2003, subsequent to enactment of the 
VCAA, and the VCAA and the implementing regulations are 
applicable in the present case, and will be collectively 
referred to as "the VCAA."

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
Initially, in April 2003, shortly after the veteran submitted 
his February 2003 claim, the RO issued a letter specifically 
advising the veteran of the provisions of the VCAA.  In the 
August 2003 rating decision which denied the claims, the 
veteran was advised  of the criteria for service connection 
and provided with a discussion as to the evidence missing to 
establish service connection.  The December 2003 SOC, in 
pertinent part, included the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate the provisions of the 
VCAA, including the provision notifying the appellant that he 
should identify or submit any evidence pertaining to the 
claim, and the provision reflecting that the appellant had up 
to one year to submit evidence following notification of the 
VCAA.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant, including through notification of the 
provisions of the VCAA both prior to and following the 
initial adjudication of the claim addressed in this appeal.  
More than one year has elapsed since the appellant received 
notice of the provisions of 38 C.F.R. § 3.159, and the Board 
is not precluded from completing appellate review.  
38 U.S.C.A. § 5103(b).  

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, 
or that an essentially equivalent notification was 
provided.  The Board notes that the appellant received 
notice of the provisions of the VCAA prior to the 
initial rating decision, and has received specific 
notice of the provisions of 38 C.F.R. § 3.159.  The 
Board finds that the requirements set forth in Pelegrini 
II have been satisfied. 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 115-18 (2005).  In particular, 
the veteran's responses to VA's communications to him 
establish that he received the information regarding what 
evidence was missing to establish his claim, that he 
understood that he should provide or identify any available 
evidence that might be relevant, and that he understood that 
he had time to submit it.  

No discussion of the VCAA in relationship to the claim of 
entitlement to service connection for a disorder of the lower 
back as secondary to service-connected residuals of a right 
tibia/fibula fracture is required, since service connection 
for that disorder is granted in the decision below.  As to 
the claims for service connection for a bilateral knee 
disorder and a bilateral hip disorder, the Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  Adjudication of the claim may proceed, consistent 
with the VCAA.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claims at issue here.  

Laws and regulations applicable to claims for service 
connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as arthritis, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In the absence of medical evidence of a current 
claimed disorder, service connection may not be granted.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Moreover, 
service connection is not warranted for pain alone.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert, 1 Vet. App. at 54.

Factual background

The veteran sustained a fracture of the tibia and of the 
fibula in service, and service connection for the residuals 
of that injury was awarded in December 1970, effective from 
the day following the veteran's July 1970 service separation.  

In support of a February 2003 claim for service connection 
for hip, back, and knee disorders, the veteran submitted a 
March 2003 private medical statement from J.S. Stepanski, DO.  
That statement indicates that the veteran's service-connected 
fractures of the tibia and fibula resulted in short leg 
syndrome, manifested by an abnormal gait and lumbar and hip 
pain.  

On VA examination conducted in June 2003, the veteran 
reported pain in both knees, the lower back, and the hip 
area.  Radiologic examinations of the knees and hips 
disclosed no abnormality.  The examiner found pain on 
palpation of each patella, and mild crepitation on movement.  
The examiner did not assign a diagnosis for the veteran's hip 
pain or for the veteran's knee pain or findings.  The 
examiner provided an opinion that the veteran's knee 
complaints and his hip pain were not related to the service-
connected fractures of the tibia and fibula.  The examiner 
further stated that there was enough pathology in the lower 
back to justify the low back complaints.

The veteran submitted a private medical statement from 
Jeffery Rosenbaum, DO.  In the December 2003 statement, Dr. 
Rosenbaum indicated only that he had treated the veteran for 
back pain, and he referenced the fact that one of the 
veteran's legs was shorter than the other.  

The veteran submitted a private medical statement from W. 
Craig Crafton, DO, and from J.S. Stepanski, DO, dated in 
January 2004.  This statement indicated that the veteran had 
been treated for back pain.  Drs. Crafton and Stepanski noted 
that the veteran's right foot was not straight, as a result 
of a leg injury with fracture, and stated that the veteran's 
right leg was one inch shorter than the left, resulting in 
knee and hip pain.  Drs. Crafton and Stepanski stated that 
the veteran's uneven alignment resulted in gait disturbance 
and back pain.  They further opined that thirty years of 
waling with the shortness of the leg was a contributory to 
the pain the veteran now suffered, with diagnosed Schwannoma 
and a ruptured disc.

Analysis

A.  Claims for service connection for a bilateral hip or knee 
disorder

The veteran reports that he has pain in the hip area and has 
knee pain, and the evidence establishes that these complaints 
have been consistent and are credible.  No diagnosis was 
assigned on VA examination for the veteran's bilateral hip 
pain or right or left hip pain or for bilateral knee pain or 
for right or left knee pain.  The veteran has not submitted 
any private medical or other evidence that any medical 
diagnosis has been assigned for bilateral hip pain or right 
or left hip pain or for bilateral knee pain or for right or 
left knee pain.  

As noted above, the Court has held that service connection is 
not warranted for pain alone.  See Sanchez-Benitez, supra.  
In the absence of some medical diagnosis of some hip or knee 
disorder, the veteran's complaints of hip and knee pain do 
not meet the criteria for service connection.  

The Board notes the contention of the veteran's 
representative that a diagnosis of a knee disorder should 
have been assigned by the VA examiner, since the veteran had 
crepitation as well as complaints of pain.  However, the 
examiner did not assign a medical diagnosis, and the Board 
cannot assign a medical diagnosis.  The Board notes in 
particular that the lack of a diagnosis of any knee disorder 
in the report of VA examination is consistent with the 
private medical statements of record submitted by the 
veteran, as those statements are devoid of notation that the 
veteran was treated for any knee disorder, although he had 
general complaints of knee pain.  The veteran has not 
indicated that any medical practitioner has assigned a 
diagnosis of any knee disorder, other than the general 
complaints of pain.  Under the circumstances, further 
development to attempt to obtain a diagnosis of a knee 
disorder is not required.  

The veteran contends that service connection is warranted on 
the basis of the evidence provided by the private medical 
statements.  Those reports may fairly be interpreted as 
stating that the residuals of the veteran's service-connected 
right leg injury with fractures of the tibia and fibula 
result in knee pain and hip pain.  However, those private 
medical statements are devoid of any diagnosis of an 
identifiable underlying malady or condition, other than the 
disability for which service connection is already in effect.  
As such, those private statements identify residuals which 
may be compensated as part of the disability for which 
service connection is in effect, but do not identify another 
other medical disorder or condition for which service 
connection may be granted, since pain alone is not a disorder 
for which service connection may be granted.  See Sanchez-
Benitez, Brammer, Rabideau, supra;

The preponderance of the evidence is against the claims of 
entitlement to service connection for a hip disorder or for a 
knee disorder.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result for the veteran.  The claims for service 
connection for a hip disorder and for a knee disorder must be 
denied.

B.  Claim for service connection for a disorder of the lower 
back

The private clinical evidence submitted by the veteran 
provides medical opinion that the veteran's service-connected 
residuals of a tibia/fibula fracture, with those residuals 
including a shortened lower extremity, aggravates back pain 
due to other diagnosed pathology, including a Schwannomma and 
a herniated lumbar disc.  There is also unfavorable evidence, 
the report of VA examination which concluded that the veteran 
did not have a shortened leg and that diagnosed pathology, 
without consideration of residuals of tibia/fibula fracture, 
explained the veteran's low back pain.

As the private medical evidence which is favorable to the 
claim is at least in equipoise with the unfavorable evidence, 
the claim that the service-connected residuals of the left 
tibia/fibula fracture and resulting short leg syndrome 
aggravate the pain the veteran experiences as a result of a 
Schwannoma and a degenerative disc disease at L4-L5.  As this 
evidence is in equipoise with the unfavorable evidence from 
the VA examination, the evidence warrants service connection 
for a low back disorder as aggravated by service-connected 
residuals, left tibia/fibula fracture.  


ORDER

The appeal for service connection for a bilateral knee 
disorder as secondary to service-connected residuals of a 
right tibia/fibula fracture is denied.

The appeal for service connection for a bilateral hip 
disorder as secondary to service-connected residuals of a 
right tibia/fibula fracture is denied.

Entitlement to service connection for a disorder of the low 
back, degenerative disc disease, as aggravated by service-
connected residuals of a right tibia/fibular fracture is 
granted.  




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


